UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 5, 2012 UNSEEN SOLAR, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 000-54392 27-1662208 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 650 N. Rose Drive #607 Placentia, CA 92870 (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code:714.809.7881 505 Camino Elevado Bonita, CA 91902 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ⁭ [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.03Material Modification to Rights of Security Holders. Our Board of Directors has authorized the issuance of a 40-1 a stock dividend to holders of the Company’s common stock.Pursuant to the dividend, the Company will issue thirty nine shares of Company common stock for each share of common stock issued and outstanding.The stock dividend will be mailed directly to shareholders without any further action on their part.The dates for the stock dividend are as follows:Record Date:12/5/12; Payment Date:12/6/12; Ex Date:12/7/12. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Unseen Solar, Inc. a Delaware corporation Dated: December 7, 2012 By: /s/Craig S. McMillan Craig S. McMillan Chief Executive Officer
